                      Case 1:19-cr-00833-SHS Document 349 Filed 08/13/21 Page 1 of 1



                                    RICHARD        H. ROSENBERG
                                             ATTORNEY AT LAW

     217 BROADWAY                                                                          TEL:   212-586-3838
        SUITE   707                                                                        FAX: 212-962-5037
NEW YORK, NEW YORK 10007                                                               richrosenberg@msn.com

                                                                 August 13, 2021
     Hon. Sydney H. Stein
     United States District Court
     U. S. Courthouse                                                 MEMO ENDORSED
     500 Pearl Street
     New York, New York 10007

                                    Re: United States v. Cheedie, et al
                                            19 Cr. 833 (SHS)

      Dear Judge Stein:

             I represent defendant Shane Hanna in the above-referenced matter. Mr. Hanna, a
      resident of Phoenix, Arizona, is currently at liberty pursuant to a $250,000.00 appearance bond
      co-signed by one financially responsible person and one individual serving as moral suasion.

              I write today to request a modification of Mr. Hanna's bail conditions. Ms. Kristy
      Engelund, the financially responsible person currently on Mr. Hanna's appearance bond, has
      notified Mr. Hanna that due to personal circumstances she wishes to be taken off the appearance
      bond. As a substitute financially responsible bond signer Mr. Jeffrey Baker, a resident of
      Phoenix, Arizona and long time close friend of the defendant, has offered to serve in that role.
      Mr. Baker provided his financial documents to the United States Attorney's Office and was
      interviewed for suitability by that office.

                I am informed by A.U.S.A Sebastian Swett that Mr. Baker is acceptable to the
      Government as the substitute financially secure individual for the appearance bond. Accordingly,
      it is respectfully requested that the Court approve the withdrawal of Ms. Engelund from her
      obligations under the appearance bond and approve Mr. Baker as the financially responsible
      individual for the appearance bond .. All other conditions of Mr. Hanna's release would remain
      in place.




      cc.: AUSA Sebastian Swett
      The request to approve the withdrawal of Ms. Engelund and approve Mr. Baker as the fin ncially responsible
      individual for defendant's appearance bond is granted.
                                                        SOORDEM R D:
      Dated: New York, New York                                        '--
             August 13, 2021                                        /

                                                                  Sidney H.    ein, U.S.D.J.
